EXHIBIT 10.14

Walker & Dunlop, Inc.

2015 Equity Incentive PLan

AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2016

Management Deferred Stock Unit Purchase Matching Program

1.INTRODUCTION

(a)Adoption of the Program.    The Compensation Committee (the “Committee”) of
the Board of Directors (the “Board”) of Walker & Dunlop, Inc. (the “Company”)
adopted the Company’s Management Deferred Stock Unit Purchase Matching Program
(the “Program”), effective January 10, 2013 (the “Effective Date”) and as
amended and restated effective January 1, 2016, to make matching awards covering
shares of common stock, par value $0.01 per share (the “Stock”), in connection
with Stock purchases made by eligible executives and its Affiliates under the
Walker & Dunlop, Inc. Management Deferred Stock Unit Purchase Plan (the
“Purchase Plan”).  The Program was originally established under the Walker &
Dunlop, Inc. 2010 Equity Incentive Plan, as amended (the “2010 Plan”) and shall
continue under the Walker & Dunlop, Inc. 2015 Equity Incentive Plan (as may be
amended from time to time, the “2015 Plan”), which is an amendment and
restatement of the 2010 Plan.  Unless otherwise defined in the Program,
capitalized terms will have the meanings set forth in the 2015 Plan.

(b)Purpose of the Program.  Eligible executives who purchase shares of Stock
under the Purchase Plan will automatically receive an award of Restricted Stock
Units or Deferred Stock Units under the Program (as described in Section
4(f)).  A “Restricted Stock Unit” is a right to receive one share of Stock
subject to terms and conditions, such as a time-based vesting condition.  A
“Deferred Stock Unit” is a right to receive one share of Stock, which provides
for delivery of the underlying share of Stock after the date of vesting, at a
time or times consistent with the requirements of Section 409A of the Code and
all regulations, guidance, and other interpretive authority issued thereunder
(collectively, “Section 409A”).  Restricted Stock Units and Deferred Stock Units
are referred to together as “Stock Units.”

2.ADMINISTRATION; AMENDMENT AND TERMINATION

(a)The Committee.  The Program will be administered under the supervision of the
Committee.  The Committee will prescribe guidelines and forms for the
implementation and administration of the Program, interpret the terms of the
Program, and make all other substantive decisions regarding the operation of the
Program.  The Committee’s decisions in its administration of the Program are
final, binding, and conclusive on all persons.

(b)Amendment and Termination.  The Committee may amend, suspend, or terminate
the Program at any time and for any reason.  No amendment, suspension, or
termination will, without the consent of the Participant (as defined below),
impair rights or obligations under any Stock Units previously awarded to the
Participant under the Program.

3.PARTICIPATION

Each executive of the Company and its Affiliates who is a Participant in the
Purchase Plan will be a participant in the Program (the “Participant”) and will
also be a Grantee under the 2015 Plan with respect to the award of Stock Units
under the Program.

 





1

--------------------------------------------------------------------------------

 



4.PROGRAM AWARDS

(a)Matching Award.  Subject to Section 4(b), each Participant will automatically
receive an award of Stock Units equal to 50% of the Deferred Stock Units
purchased by the Participant under the Purchase Plan, rounded down to the
nearest whole Stock Unit (the “Matching Award”).  No fractional Stock Units will
be awarded.  The Matching Award will be determined on the date that the
Participant’s annual incentive bonus and/or Eligible Sales Commissions (the
“Bonus”) are paid (the “Award Date”).  “Eligible Sales Commissions” are the
sales commissions for the calendar year that exceed the minimum established by
the Company in an individual’s Election Agreement (as defined below) and include
only sales commissions the individual actually receives by December 31 of the
calendar year in which the sales commissions are earned.  For purposes of a
Bonus that consists of Eligible Sales Commissions, the Eligible Sales
Commissions shall be treated as paid in the calendar year following the calendar
year in which the Eligible Sales Commissions are earned and on the same Award
Date as a Bonus that consists of an annual incentive bonus.  Notwithstanding the
foregoing, the maximum number of Stock Units with respect to a Matching Award
that a Participant will receive on an Award Date equals $500,000 divided by the
Fair Market Value of a share of Stock on the Award Date, rounded down to the
nearest whole Stock Unit.  The Stock Units granted with respect to the Matching
Award will be credited to a bookkeeping account established and maintained for
the Participant (an “Account”).

(b)Condition to Receipt of Matching Award.  Notwithstanding anything to the
contrary in the Program, in the event that the Participant’s actual Bonus (i)
for purposes of a Bonus that consists of an annual incentive bonus, is less than
51% of such Participant’s target annual incentive bonus for a calendar year
under the applicable incentive arrangement with the Company or any Affiliate or
(ii) for purposes of a Bonus that consists of Eligible Sales Commissions, is
equal to or less than the  Eligible Sales Commissions threshold (as that
threshold is set by the Company or an Affiliate in the applicable agreement
designating the individual as eligible to participate in the Plan), the
Participant will not receive a Matching Award with respect to such calendar
year.

(c)Vesting of the Matching Award; Forfeiture.  Subject to the Participant’s
continued Service from the Award Date through the vesting date, the Matching
Award will vest in full on March 15 of the third calendar year following the
Award Date (the “Vesting Date”).  The Participant will automatically forfeit to
the Company all of the unvested Stock Units in his or her Account underlying
Matching Awards made to the Participant under the Program on the date of the
Participant’s termination of Service.  Notwithstanding the foregoing vesting
schedule, the Stock Units will become 100% vested upon the termination of the
Participant’s Service due to the Participant’s death or Disability.  In
addition, notwithstanding the foregoing vesting schedule and provided that the
Participant’s Service continues from the Award Date through the consummation of
a Change in Control (as defined in Section 4(g)), the Stock Units will become
100% vested (i) if the Stock Units are not assumed, or equivalent awards are not
substituted for the Stock Units, by the Company or its successor, or (ii) if
assumed or substituted for, upon the Participant’s involuntary dismissal by the
Company or its successor for reasons other than Cause, or the Participant’s
voluntary resignation for Good Reason (as defined below), provided that such
termination is effective within 24 months following the Change in Control.  For
purposes of the Program, “Good Reason” will have the meaning assigned to such
term in any applicable written employment or severance agreement, plan, or
arrangement between the Company or an Affiliate and the Participant, or if none,
means the occurrence of one or more of the following without the Participant’s
express written consent: (A) the assignment of substantial duties or
responsibilities inconsistent with the Participant’s position at the Company or
an Affiliate, or any other action by the Company or an Affiliate that results in
a substantial diminution of the Participant’s duties or responsibilities; (B) a
requirement that the Participant work principally from a location outside the
20-mile radius from the Company’s or the Affiliate’s principal place of
business; or (C) a substantial reduction in the Participant’s aggregate base
salary and other compensation taken as a whole, excluding any reductions caused
by the failure to achieve





2

--------------------------------------------------------------------------------

 



performance targets.  To qualify as a voluntary resignation for Good Reason, the
Participant must (I) provide notice to the Company or the Affiliate of any of
the foregoing occurrences within 90 days of the initial occurrence, and the
Company or the Affiliate will have 30 days to remedy such occurrence, and (II)
terminate the Participant’s Service at a time agreed reasonably with the Company
or the Affiliate, but in any event within 120 days from the initial occurrence
of any of the foregoing events.

(d)Election.  In connection with the Participant’s purchase of Deferred Stock
Units under the Purchase Plan, each Participant will file a completed Bonus
Deferral Election Agreement or Sales Commission Deferral Election Agreement
(each, an “Election Agreement”) with the Company, on a form prescribed by the
Committee, during the Open Enrollment Period.  For purposes of the Plan, “Open
Enrollment Period” means (i) the period of time beginning on December 1 and
ending on December 31 of the calendar year preceding the calendar year for which
a Bonus is earned, or (ii) if otherwise determined by the Committee or an
officer of the Company designated by the Committee, a period of 30 consecutive
days ending no later than December 31 of the calendar year preceding the
calendar year for which a Bonus is earned.  For purposes of a Bonus that
consists of Eligible Sales Commissions, the Bonus is treated as earned in the
calendar year in which the transaction giving rise to the sales commission is
rate locked and delivered to the investor.  The “Election Date” is the last day
of the Open Enrollment Period of the applicable calendar year.

(e)Distribution Election; Issuance of Shares.    The Election Agreement for each
Participant will specify a distribution date for Deferred Stock Units purchased
under the Purchase Plan (the “Distribution Date”), which Distribution Date will
also apply to the Stock Units awarded under the Program.  Any election of a
Distribution Date is irrevocable as of the Election Date.  The Company will
issue to the Participant one share of Stock for each vested Stock Unit on the
Distribution Date.  Notwithstanding anything to the contrary in the Plan, if the
Distribution Date for a Stock Unit is the effective date of the Participant’s
Separation from Service from the Company, and on the date of the Participant’s
Separation from Service, the Participant is a “specified employee” within the
meaning of Section 409A, the shares will be issued on the later to occur of (A)
the scheduled Distribution Date and (B) the first day of the seventh month
following the date of the Participant’s Separation from Service or, if earlier,
the date of the Participant’s death.   

(f)Election of Matching Award Type.    The type of Matching Award granted to the
Participant will be determined based on the Participant’s Distribution Date
election under the Purchase Plan.  If the Participant elects a Termination Date
Election or a Deferred Distribution Date Election (as these terms are defined in
the Purchase Plan), the Participant will receive a Matching Award of Deferred
Stock Units.  If the Participant elects a Vesting Date Election (as defined
under the Purchase Plan), the Participant will receive a Matching Award of
Restricted Stock Units. 

(g)Change in Control. 

(i)        The Program and Stock Units that are outstanding will continue in the
manner and under the terms so provided in the event of any Change in Control (as
defined below), with appropriate adjustments as to the number and type of shares
underlying the award (disregarding any consideration that is not common stock).

(ii)       In connection with a Change in Control (as defined below) and
notwithstanding anything in Sections 2(b) or 6(e) to the contrary, the Company
may, in accordance with Treasury Regulation Section 1.409A-3(j)(4)(ix)(B),
terminate the Program and cause the outstanding Stock Units to be terminated
with the effect that shares of Stock subject to such Stock Units will be
delivered immediately prior to the occurrence of the Change in Control.





3

--------------------------------------------------------------------------------

 



For purposes of the Program, “Change in Control” will have the same meaning as
defined in the 2015 Plan.  Notwithstanding the foregoing, for purposes of the
Program, in no event will a Change in Control be deemed to have occurred if the
transaction is not also a “change in the ownership or effective control of” the
Company or “a change in the ownership of a substantial portion of the assets of”
the Company as determined under Treasury Regulation Section 1.409A-3(i)(5)
(without regard to any alternative definition thereunder).  

(h)Award Agreements.  Each award of Stock Units granted under the Program will
be evidenced by an Award Agreement between the Company and the Participant
memorializing the terms and conditions of the Stock Units.

5.ISSUANCE OF SHARES OF STOCK DUE TO UNFORESEEABLE EMERGENCY

(a)Request for Issuance.  If a Participant suffers an Unforeseeable Emergency
(as defined below), he or she may submit a written request to the Committee for
the issuance of the shares of Stock underlying vested Deferred Stock Units in
the Participant’s Account.  For purposes of the Program, “Unforeseeable
Emergency” means a severe financial hardship of the Participant resulting from
(i) an illness or accident of the Participant, the Participant’s spouse, or the
Participant’s dependent; (ii) a loss of the Participant’s property due to
casualty; or (iii) such other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant, as determined in the sole discretion of the Committee and in
accordance with the requirements of Section 409A.

(b)No Payment if Other Relief is Available.  The Committee will evaluate the
Participant’s request for payment due to an Unforeseeable Emergency taking into
account the Participant’s and the requirements of Section 409A.  In no event
will shares of Stock be issued under this Section 5 to the extent the
Participant’s hardship can be relieved: (i) through reimbursement or
compensation by insurance or otherwise; or (ii) by liquidation of the
Participant’s assets, to the extent that liquidation of the Participant’s assets
would not itself cause severe financial hardship.

(c)Limitation on Issuance of Shares of Stock.  The number of shares of Stock
issued on account of an Unforeseeable Emergency will not exceed the amount
reasonably necessary to satisfy the Participant’s financial need, including
amounts necessary to pay any federal, state, local, or foreign taxes or
penalties reasonably anticipated to result from the issuance of shares of Stock,
as determined by the Committee.

(d)Cancellation of Deferrals.  If a Participant receives an issuance of shares
of Stock on account of an Unforeseeable Emergency, the Participant’s Election
Agreement for the Election Date in the same calendar year as the date of such
issuance will be cancelled, and no deferrals will be made with respect to such
Election Agreement.

6.BENEFICIARY DESIGNATION

In the event of a Participant’s death, the Company will issue the shares of
Stock underlying the Stock Units in the Participant’s Account to the
Participant’s designated beneficiaries.  If the Participant fails to complete a
valid beneficiary designation, the Participant’s beneficiary will be his or her
estate.

7.TRANSFERABILITY

During a Participant’s lifetime, any issuance of shares of Stock under the
Program will be made only to the Participant.  Stock Units may not be
transferred, assigned, pledged, or hypothecated, whether by operation of law or
otherwise, nor may the Stock Units be made subject to execution, attachment, or
similar process.





4

--------------------------------------------------------------------------------

 



8.WITHHOLDING

In the event that the Company or an Affiliate determines that any federal,
state, local, or foreign tax or withholding payment is required relating to the
award of Stock Units under the Program or the issuance of shares with respect to
Stock Units under the Program, the Company or an Affiliate will have the right
to (a) require the Participant to tender a cash payment, (b) deduct from
payments of any kind otherwise due to a Participant, (c) permit or require the
Participant to enter into a “same day sale” commitment with a broker-dealer that
is a member of the Financial Industry Regulatory Authority (a “FINRA Dealer”)
whereby the Participant irrevocably elects to sell a portion of the shares of
Stock to be delivered in connection with the Stock Units to satisfy withholding
obligations and whereby the FINRA Dealer irrevocably commits to forward the
proceeds necessary to satisfy the withholding obligations directly to the
Company or an Affiliate, or (d) withhold the delivery of shares of Stock
otherwise deliverable to a Participant under the Program to meet such
obligations; provided, that the shares of Stock so withheld will have an
aggregate Fair Market Value not exceeding the minimum amount of tax required to
be withheld by Applicable Laws.

9.FORFEITURE; RECOUPMENT; CLAWBACK

(a)The Committee may reserve the right in an Award Agreement to cause a
forfeiture of the gain realized by a Participant with respect to a Matching
Award on account of actions taken by, or failed to be taken by, the Participant
in violation or breach of or in conflict with any (i) employment agreement,
(ii) non-competition agreement, (iii) agreement prohibiting solicitation of
employees or clients of the Company or any Affiliate, (iv) confidentiality
obligation with respect to the Company or an Affiliate, (v) Company or Affiliate
policy or procedure, (vi) other agreement, or (vii) any other obligation of the
Participant to the Company or any Affiliate, as and to the extent specified in
the Award Agreement.  The Committee may annul an outstanding Matching Award if
the Participant is terminated for Cause or for “cause” as defined in any other
written agreement between the Company or any Affiliate and the Participant, as
applicable.

(b)Any Matching Award granted under the Program will be subject to mandatory
repayment by the Participant to the Company (i) to the extent set forth in the
Plan or an Award Agreement or (ii) to the extent the Participant is, or in the
future becomes, subject to (A) any Company or Affiliate “clawback” or recoupment
policy that is adopted to comply with the requirements of any Applicable Laws or
otherwise, or (B) any Applicable Laws that impose mandatory recoupment, under
circumstances set forth in such Applicable Laws.

(c)If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under Applicable Laws, the individuals subject
to automatic forfeiture under Section 304 of the Sarbanes-Oxley Act of 2002 and
any Participant who knowingly engaged in the misconduct, was grossly negligent
in engaging in the misconduct, knowingly failed to prevent the misconduct, or
was grossly negligent in failing to prevent the misconduct, will reimburse the
Company the amount of any payment in settlement of a Matching Award earned or
accrued during the 12-month period following the first public issuance or filing
with the United States Securities and Exchange Commission (whichever first
occurred) of the financial document that contained such material noncompliance.

(d)Notwithstanding any other provision of the Program or any provision of any
Award Agreement, if the Company is required to prepare an accounting
restatement, then Participants will forfeit any Stock received in connection
with a Matching Award (or an amount equal to the Fair Market Value of such Stock
on the date of delivery if the Participant no longer holds the shares of Stock)
if pursuant to the terms of the Award Agreement for such Matching Award, the
Bonus used to purchase Deferred Stock





5

--------------------------------------------------------------------------------

 



Units under the Purchase Plan for which the Matching Award was based was
explicitly based on the achievement of pre-established performance goals set
forth in the applicable arrangement governing the Bonus (including earnings,
gains, or other criteria) that are later determined, as a result of the
accounting restatement, not to have been achieved.

10.GENERAL PROVISIONS

(a)Requirements of Law.  The Company will not be required to sell or issue any
shares of Stock with respect to a Matching Award if the sale or issuance of such
shares of Stock would constitute a violation by the Participant, the Company, an
Affiliate, or any other Person of any provision of the Company’s certificate of
incorporation or bylaws or of Applicable Laws, including without limitation any
federal or state securities laws or regulations.  If at any time the Company
determines, in its discretion, that the listing, registration, or qualification
of any shares of Stock with respect to any Matching Award upon any Stock
Exchange or Securities Market or under any governmental regulatory body is
necessary or desirable as a condition of, or in connection with, the sale,
issuance, or purchase of shares of Stock under the Program, no shares of Stock
may be sold or issued to the Participant or any other Person with respect to
such Matching Award unless such listing, registration, qualification has been
effected or obtained free of any conditions not acceptable to the Company.  The
Company may, but will in no event be obligated to, register any Capital Stock
covered by the Program pursuant to the Securities Act.  The Company is not
obligated to take any affirmative action to cause the issuance of shares of
Stock pursuant to the Program to comply with any Applicable Laws.

(b)No Right to Continued Service.    No provision in the Program, any Award
Agreement, or in any Election Agreement will be construed to confer upon any
Person the right to remain in the Service of the Company or any Affiliate, or to
interfere in any way with any contractual or other right or authority of the
Company or any Affiliate either to increase or decrease the compensation or
other payments to any Person at any time, or to terminate any Service or other
relationship between any Persons and the Company or any Affiliate.

(c)Disclaimer of Rights.  The obligation of the Company to pay any benefits
pursuant to the Program will be interpreted as a contractual obligation to pay
only those amounts described in the Program, in the manner and under the
conditions prescribed in the Program.  The Program and the award of Stock Units
under the Program will in no way be interpreted to require the Company to
transfer any amounts to a third party trustee or otherwise hold any amounts in
trust or escrow for payment to any Participant or beneficiary under the
Program.  Participants in the Program will have no rights under the Program
other than those of a general unsecured creditor of the Company.  Stock Units
represent unfunded and unsecured obligations of the Company, subject to the
terms and conditions of the Program, the applicable Award Agreement, and the
Election Agreement.

(d)No Obligation to Minimize Taxes.  The Company has no duty or obligation to
minimize the tax consequences of a Stock Unit award under the Program and makes
no guarantee regarding the tax treatment of any such Stock Unit award.

(e)Other Provisions.  Each Matching Award under the Program may contain such
other terms and conditions not inconsistent with the Program as the Committee
determines, in its sole discretion, and specifies in the applicable Award
Agreement. 

(f)Severability.  If any provision of the Program, any Award Agreement, or any
Election Agreement is determined to be illegal or unenforceable by any court of
law in any jurisdiction, the remaining provisions of the Program, the Award
Agreement, and the Election Agreement will be severable





6

--------------------------------------------------------------------------------

 



and enforceable in accordance with their terms, and all provisions will remain
enforceable in any other jurisdiction.

(g)Governing Law.  The validity and construction of the Program and the
instruments evidencing the Matching Awards granted under the Program will be
governed by, and construed and interpreted in accordance with, the laws of the
State of Maryland, other than any conflicts or choice of law rule or principle
that might otherwise refer construction or interpretation of the Program and the
instruments evidencing the Matching Awards granted under the Program to the
substantive laws of any other jurisdiction.

(h)Section 409A.  The Program is intended to comply with Section 409A to the
extent subject thereto, and, accordingly, to the maximum extent permitted, the
Program will be interpreted and administered to be in compliance with Section
409A.  Notwithstanding anything to the contrary in the Program, neither the
Company, its Affiliates, the Board, nor the Committee will have any obligation
to take any action to prevent the assessment of any excise tax or penalty on any
Participant under Section 409A, and neither the Company, its Affiliates, the
Board, nor the Committee will have any liability to any Participant for such tax
or penalty.

(i)Governing Plan Document.  The Program is subject to all of the provisions of
the 2015 Plan and is further subject to all interpretations, amendments, rules,
and regulations that may from time to time be promulgated and adopted by the
Committee, the Board, or the Company pursuant to the 2015 Plan.  In the event of
any conflict between the provisions of the Program and those of the 2015 Plan,
the provisions of the 2015 Plan will control.

7

--------------------------------------------------------------------------------